The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 12/1/2021.
Claims 1-3, 8, 10-13 and 17 are amended. Claims 7 and 16 are cancelled.
Claims 1-6, 8-15 and 17-20 are pending. Claims 19 and 20 are new.
Claims 1-6, 8-15 and 17-20 are rejected.
Response to Arguments
Applicant`s arguments filed December 1, 2021 have been fully considered but they are not persuasive.
As per the 103 rejection of claims 1 and 10, Applicant argued that Patwa does not disclose “during a garbage collection operation performed on the nonvolatile memory; in response to a write request received from a host, determine that a second amount of write data can be received from the host because the second amount is less than or equal to the first amount”; however, Examiner relies on a newly cited reference Post to disclose these limitations. . 
Claim Rejections - 35 U.S.C. 112
7. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “during the garbage collection operation, the first amount is determined while the controller has not determined for at least one of the data items stored in the first block, whether the at least one of the data items is valid or invalid”, Specification only discloses “the number of accumulated invalid data portion is incremented by "1" for the invalid data portion Dl. Similarly, the number of accumulated invalid data portions is incremented by "1" for the invalid data portion D2. Then, the valid data portions D3 and D4 are copied to the GC buffer 32” (Page 20) but specification did not disclose how such conversion is done while maintaing the first data programmed, using the first type of memory cells (as SLC), to the set of memory cells. Applicant argued that Figure 4 supports these limitations where it illustrate the determination of the claimed “first amount” during garbage collection while “the controller has not determined for at least one of the data items stored in the first block [data portions D17-D24], whether the at least one of the data items is valid or invalid”. However, there is no indication that these data portions have not been determined by the controller to be valid or invalid from the illustration of Figure 4 alon while specification does not disclose any teaching regarding these features as claimed.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al.  (US PGPUB 2016/0188221 hereinafter referred to as Janik), in view of Post et al. (US PGPUB 2011/0055455 hereinafter referred to as Post), and further in view of Shiraishi et al. (US PGPUB 2013/0036339 hereinafter referred to as Shiraishi).
As per independent claim 1, Janik discloses an memory system comprising: a nonvolatile memory including a plurality of blocks, the plurality of blocks including at least a first block and a second block, each of the plurality of blocks being a unit for a data erase operation [(Paragraphs 0024, 0028, 0036 and 0040-0041; FIGs. 1, 4 and 11 and related text) wherein the apparatus may further include a garbage collector configured to prepare the second storage division for the erase operation by, inter alia, relocating valid data stored on the second storage division to one or more other storage divisions of the solid-state storage medium, wherein the erase manager delays the erase operation on the second storage division after valid data is relocated from the second storage division. Disclosed here are embodiments of a system for managing erase operations on a storage medium. Embodiments of the disclosed system may comprise a log storage module configured to append data to a storage log at an append point within a current erase block of a non-volatile storage medium, a recovery module configured to select another one of the plurality of erase blocks for use as a next append point for the log storage module, wherein the selected erase block is in an unwritable state, and an initialization module configured to hold the selected erase block in the unwritable state for an erase delay period. The initialization module may be configured to start an operation to transition the selected erase block to the writable state in response to programming data to the predetermined number of pages within the current erase block. The initialization module may be configured to transition the selected erase block to the writable state in response to appending a threshold amount of data within the current erase block. The erase delay period may be configured to schedule completion of the operation to transition the selected erase block to the writable state at a projected fill time of the current erase block to correspond to the claimed limitation]; a volatile memory [(Paragraphs 0051; FIGs. 1A, and 9 and related text) memory resources 103 (RAM)]; and a controller configured to: during a garbage collection operation performed on the nonvolatile memory [(Paragraphs 0024, 0028-0029 and 0062; FIGs. 1A, and 9 and related text-Media controller 116) wherein the "invalid" data refers to data that does not need to be retained on the storage medium 150. Invalid data may include, but is not limited to: data that has been overwritten and/or modified out-of-place (e.g., data that has been rendered obsolete, as disclosed above); data that has been erased, deleted, cleared, removed, deallocated, unmapped, TRIMed; unused data; data that has been evicted from a cache; cache data that is discardable (e.g., has been written back to primary storage); and/or the like. Invalid data may be removed from the storage medium through garbage collection operations. As used herein, a "garbage collection" (GC) operation refers to an operation to remove invalid data from the storage medium and/or recover storage resources of the storage medium. A garbage collection operation may include a) selecting a storage division for the GC operation, and b) resetting the storage division (by use of the recovery module, as disclosed above). In some embodiments, the garbage collector comprises a selector module that selects storage divisions to reclaim by use of a primary selection metric and/or criterion. The primary selection metric may comprise a "free space" or "invalid data" metric. The "free space" metric of a storage division may quantify the amount of storage capacity freed by recovering the storage division (e.g., the free space metric of a storage division having 90% of its physical storage capacity in use to store invalid data may be expressed as a percentage, a ratio, 0.9*SD_Capacity, where SD_Capacity is the physical storage capacity of the storage division, and/or the like). The "invalid data" metric may quantify the amount of invalid data stored within a storage division (e.g., 90% invalid). The metrics disclosed herein may be expressed in terms of percentages, ratios, physical storage capacity, and/or any other suitable mechanism to correspond to the claimed limitation], determine a first amount of invalid data included in the first block among the plurality of blocks [(Paragraphs 0028-0029, 0032-0033; FIGs. 1A and related text) wherein the "granular invalid data metric" refers to a metric that quantifies the amount of invalid data in a storage division in terms of "granules" and/or "recovery blocks" (RB), which may represent a different quantum of storage capacity than the underlying block size of the storage division (e.g., may differ from the physical storage capacity of the storage units within the storage division, storage block size, packet size, and/or the like). Calculating a "granular invalid data metric" of a storage division may, therefore, comprise mapping the amount of invalid data stored within the storage division to a different, discrete set of RB, which may correspond to a particular percentage of the full storage division capacity. In one embodiment, a storage division may comprise 1 K storage units, each having an 8 K physical storage capacity (e.g., the storage division may have a physical storage capacity of 8 MB). Accordingly, the "raw" or "full-resolution" invalid data metric for the storage division may be defined in terms of the 8 K blocks, in accordance with the storage unit size. The RB may be defined in terms of 64 K blocks. Therefore, the granular invalid data metric for a storage division in which 896 of the 8K storage units comprise invalid data may be calculated as 112 recovery blocks (7168 K of invalid data quantized to 64 K RB) to correspond to the claimed limitation]; determine that a second amount of write data can be received from the host [(Paragraphs 0045-0046, 0083-0085, 0093-0094 and 0097-0098; FIGs. 1 and 5) where the selector module 134 may be configured to select storage divisions for garbage collection and/or recovery in response to particular conditions, such as the availability of write capacity on the storage medium 150. As disclosed above, the write capacity on the storage medium 150 refers to the availability of writable storage units 152 and/or storage divisions 154A-N. The storage manager 112 may be configured to service write requests by, inter alia, writing data to writable storage units 152, thereby consuming the write capacity on the storage medium 150. In one embodiment, the storage manager 112 comprises write capacity metadata 113, which may comprise a write capacity queue. The write capacity queue may track and/or identify writable storage resources on the storage medium 150 (e.g., available write capacity). In the FIG. 1D embodiment, the write capacity metadata 113 indicates that the storage units 152 of storage division 154N are available to service write requests (e.g., are writable). The write capacity metadata 113 may further include other storage divisions 154A-N and/or storage units 152 that are in a writable state (not shown). The write capacity metadata 113 may comprise a pointer 160 to the storage address that is currently in use for servicing write requests. The pointer 160 may reference a storage unit 152 that will be used to service the next write request received at the storage layer 110. The pointer 160 may constitute a current append point within the storage address space 151. The storage manager 112 may be further configured to determine and/or track available write capacity metadata 161 that indicates the remaining available write capacity on the storage medium 150. In the FIG. 1D embodiment, the available write capacity metadata 161 may indicate that the storage medium 150 comprises P storage units 152 of write capacity to correspond to the claimed limitation].  
Janik does not appear to explicitly disclose during a garbage collection operation performed on the nonvolatile memory; in response to a write request received from a host, determine that a second amount of write data can be received from the host because the second amount is less than or equal to the first amount.
However, Post discloses during a garbage collection operation performed on the nonvolatile memory; in response to a write request received from a host, determine that a second amount of write data can be received from the host because the second amount is less than or equal to the first amount [(Paragraphs 0003, 0010-0012, 0043-0047, 0058 and 0060-0063; FIGs 4-5 and 7) wherein FIG. 7 provides timing diagram 700, which illustrates the host and GC programming operations that NVM interface 218 may perform when the initial proportion of valid data in the GC block is 75%, and therefore 75% of an erased block may be reserved for copying over valid data. Further, the NVM interface 218 may program three pages of GC data for every one page of new user data that is programmed in each memory access iteration. To do this, NVM interface 218 may select the amount of GC data to program responsive to a write request by multiplying the size of the new user data received from the write request by three. For example, during first memory access iteration 702, in response to receiving the first write request with new user data 708, NVM interface 218 may program one page of new user data 708 and three pages of GC data 710 to an erased block NVM 220. Later in memory access iteration 704, in response to receiving a write request to store new user data 712, NVM interface 218 may program the three pages of new user data 704 and nine pages of GC data 714 to the erased block. This way, even though the size of the new user data from a write request may vary, NVM interface 218 can maintain the one-to-three ratio of new-to-GC data stored during each memory access iteration, Thus, at least some of the write requests in FIG. 6 (when the proportion of valid data is less than 50%) and all of the write requests in FIG. 7 (when the proportion of valid data is greater than 50%) may lead NVM interface 218 to program not only the new user data received from the write request, but also GC data. Because of the extra data that is programmed, the user may encounter slower write times during incremental garbage collection than during normal operation to correspond to the claimed limitation].
Janik and Post are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik and Post before him or her, to modify the method of Janik to include the allocation scheme of Post because it will enhance data processing.
The motivation for doing so would be [“ensure that the erased block is filled with a suitable amount of garbage collected data” (Paragraph 0010, lines 9-11 by Post)].
 Therefore, it would have been obvious to combine Janik and Post to obtain the invention as specified in the instant claim.
Janik does not appear to explicitly disclose store, in the volatile memory, the write data received from the host up to the second amount.
However, Shiraishi discloses store, in the volatile memory, the write data received from the host up to the second amount [(Paragraphs 0023-0024; FIGs. 1 and 2) where the host device issues a write command to initiate writing as shown in FIG. 1. The memory device transmits back a response when it receives the write command. The host device transmits the to-be-written data (write data) in the memory device when it receives the response. The write data is segmented and transmitted as write-data segments. The size of a write-data segment is defined in accordance with the standard of the SD.TM. card or eMMC. While the memory device is ready for receiving data, it reports its ready state using a ready/busy signal. The memory device writes received data items to the memory in the memory device sequentially. When the memory device can accept no more data due to, e.g., its buffer being full, it reports its busy state to the host device, where sending ready/busy signal inherits the feature of a responding indicating the amount of data to be received. The host device interrupts data transmission while the memory device is in the busy state. Once the busy state is cleared, the host device resumes transmission of the next write-data segment. Thus, once the whole write data is transmitted, the memory device transmits a write stop command. Upon reception of the write stop command, the memory device transmits back a response  to correspond to the claimed limitation]; store, in the volatile memory, first data received from the host up to the sent second amount [(Paragraphs 0034 and 0043; FIGs. 1 and 5) where the memory 11 includes a memory cell array 91 of memory cells, and a page buffer 92, which outputs and inputs data to and from memory cells. The page buffer 92 buffers data of one-page size. For writing data to the memory 11, the memory controller 12 transmits to the memory 11 a write command as well as write data of one-page size and a page address to which the data will be written. The memory 11 buffers the write data received from the memory controller 12 in the page buffer 92 and writes the buffered data to the memory cells specified by the page address. Upon the start of writing to the memory cells, the memory 11 outputs a busy signal to the memory controller 12 to indicate that it is in operation. For further writing, after the busy signal turns into a ready signal, the same operation as described above is repeated for one or more subsequent page addresses to correspond to the claimed limitation].
Janik and Shiraishi are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik and Shiraishi before him or her, to modify the method of Janik to include the score performance metrics ranking of Shiraishi because it will enhance data access.
The motivation for doing so would be [“ to realize desirable performance with characteristics suitable for the memory system. There are demands for a memory device with increased performance with such flexible design matters properly determined” (Paragraph 0004 by Shiraishi)].
Janik further teaches copy, from the first block to the second block the second valid data that is included in the first block [(Paragraphs 0110; FIGs. 1A and 1F) where overriding the primary selection metric may comprise selecting the storage division 154B from the alternative queue 137B rather than storage division 154C in the primary queue 137A. In response to selecting the storage division 154B for garbage collection, the erase manager 136 may prepare the storage division 154B to be erased, which may comprise relocating valid data from the storage division 154B (if any) to one or more other storage divisions 154A-N. In the FIG. 1F embodiment, the storage division 154B may be prepared for recovery by, inter alia, rewriting the data stored in storage units 152[B][M+1]-152[B][P]   to correspond to the claimed limitation].
Therefore, it would have been obvious to combine Janik and Shiraishi to obtain the invention as specified in the instant claim.
As per dependent claim 19, Janik discloses wherein the controller is configured to determine for each of a plurality of data items stored in the first block, whether the data item is valid or invalid [(Paragraphs 0074; FIG 1) wherein the storage metadata 124 may further comprise information to distinguish valid from invalid data stored on the storage medium 150. As used herein, “invalid” data refers to data that does not need to be retained on the storage medium 150. Invalid data may include, but is not limited to: data that was been overwritten out-of-place by other, more recent data (e.g., obsolete data); data that has been erased, deleted, cleared, removed, deallocated, unmapped, TRIMed, or the like; unused data; data evicted from a cache; and/or the like. The validity map 127 may comprise and/or reference respective validity bitmaps 128A-N pertaining to respective storage divisions 154A-N. The validity bitmaps 128A-N may identify valid and/or invalid data stored on the storage units 152 of the respective storage divisions 154A-N
Post discloses during the garbage collection operation, the first amount is determined while the controller has not determined for at least one of the data items stored in the first block, whether the at least one of the data items is valid or invalid [(Paragraphs 0049-0050, 0053-0058 and 0066-0071; FIGs 4-5 and 7) wherein Post teachs that in order to avoid having to perform full-on garbage collection, NVM interface 218 may operate under the assumption that the worst case scenario may occur, and therefore 25% of block 410 may be reserved for garbage collected data, if necessary. Thus, when programming data into block 410, NVM interface 218 may distribute GC and host programming operations such that the ratio of new user data to copied valid data stored in block 410 is inversely proportional to the ratio of valid data to invalid data in the GC block (e.g., three-to-one for block 402 in this example). Further, the NVM interface 218 may initiate incremental garbage collection when there are still erased memory locations remaining in block 408 (as opposed to block 408 being completely programmed). In these scenarios, some portions of valid data A may be copied into the remaining erased memory locations in block 408, and other portions of valid data A may be copied into block 410.As another example, in some scenarios, block 410 may be partially programmed when incremental garbage collection is initiated (instead of being completely erased, as in FIG. 4). In these scenarios, NVM interface 218 may distribute GC and host programming operations based on both the amount of remaining space in block 410 and the initial proportion of valid data in block 402 (FIG. 4). For example, if block 410 is 50% full when incremental garbage collection is initiated and block 402 has 25% of its memory locations storing valid data, NVM interface 218 may be configured to fill the remainder of block 410 at a one-to-one ratio between new user data and garbage collected data to correspond to the claimed limitation].
As for independent claim 10, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 20, the applicant is directed to the rejections to claim 19 set forth above, as they are rejected based on the same rationale.
Claims 2 and 11 are rejected under 35 U.S.C. 103(a) as being disclosed by Janik/Shiraishi/Post, as applied to claims 1 and 10, and further in view of Byun et al.  (US PGPUB 2017/0147502 hereinafter referred to as Byun).
As per dependent claim 2, Janik/Shiraishi discloses the method of claim 1.  
Janik/Shiraishi does not appear to explicitly disclose wherein the controller is further configured to decrease, during the garbage collection operation, the determined first amount by an amount of the write data stored in the volatile memory.
However, Byun discloses wherein the controller is further configured to decrease, during the garbage collection operation, the determined first amount by an amount of the write data stored in the volatile memory [(Paragraphs 0150-0155; FIGs 1, 12 and 13) wherein the controller 130 may check the number of the reduced valid pages in the closed memory blocks due to the three update programs or the three updates of the map data for the closed memory blocks. For example, the controller 130 may check the number of the generated invalid pages, and generate the map list 1250 by writing a valid page decrement count (i.e., an invalid page occurrence count 1360) indicating the number of invalid pages in a table of the map list 1250 for each index 1350 of the closed memory blocks, as shown in FIG. 13 to correspond to the claimed limitation].
Janik/Shiraishi and Byun are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi and Byun before him or her, to modify the method of Janik/Shiraishi to include the garbage collection mechanism of Byun because it will enhance memory access.
The motivation for doing so would be [“ minimizing the complexity and the performance reduction of the memory system and maximizing the use efficiency ” (Paragraph 0007 by Byun)].
 Therefore, it would have been obvious to combine Janik/Shiraishi and Byun to obtain the invention as specified in the instant claim.
As for claim 11, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Janik/Shiraishi/Post, as applied to claims 1 and 10, and further in view of Byun et al.  (US PGPUB 2017/0147502 hereinafter referred to as Byun), and further in view of Lin et al. (US PGPUB 2017/0235495) (hereinafter ‘Lin’).
As per dependent claim 3, Janik/Shiraishi discloses the method of claim 1.  
Janik/Shiraishi does not appear to explicitly disclose wherein each of the plurality of blocks includes a plurality of pages, each of the plurality of pages being a unit for a data read operation and a data write operation, and the controller is further configured to: read data from the first block until the amount of the valid data becomes equal to a size of one page, and then store, in the volatile memory, the write data received from the host up to the second amount.
However, Byun discloses wherein each of the plurality of blocks includes a plurality of pages, each of the plurality of pages being a unit for a data read operation and a data write operation pages [(Paragraphs 0008; FIGs 1 and 2) wherein the a memory system may include a memory device comprising a plurality of memory blocks each memory block comprising a plurality of pages each page having a plurality of memory cells coupled to a plurality of word lines, the memory device being suitable for storing data requested by a host and a controller suitable for programming data corresponding to a first write command received from the host to correspond to the claimed limitation], and the controller is further configured to: read data from the first block until the amount of the valid data becomes equal to a size of one page [(Paragraphs 0150-0158; FIGs 1, 12 and 13) wherein the memory system may perform the GC on the memory blocks of the memory device. More specifically, the memory system may perform the GC for generating the selected source memory blocks as target memory blocks, for example, empty memory blocks by copying and storing data stored in the valid pages of the selected source memory blocks in the target memory blocks and then performing an erase operation on the source memory blocks].
Janik/Shiraishi and Byun are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi and Byun before him or her, to modify the method of Janik/Shiraishi to include the garbage collection mechanism of Byun because it will enhance memory access.
The motivation for doing so would be [“ minimizing the complexity and the performance reduction of the memory system and maximizing the use efficiency ” (Paragraph 0007 by Byun)].
 Janik/Shiraishi does not appear to explicitly disclose store, in the volatile memory, the write data received from the host up to the second amount.
However, Lin discloses store, in the volatile memory, the write data received from the host up to the second amount [(Paragraphs 0052-0054 and 0059-0062; FIGs 5 and 6A-6H) wherein After the block range for the garbage collection is determined, the controlling circuit 510 selects blocks from the block range in order to perform the garbage collection. For example, the controlling circuit 510 selects at least one of the second block B2, the fifth block B5 and the third block B3 according to the number of invalid data. Consequence, the controlling circuit 510 selects the third block B and the fifth block B5 in order to perform the garbage collection; Lin also teaches the buffering circuit that corresponds to the claimed buffer, which is a volatile memory such as DRAM (Paragraph 0003 of Lin). Lin further discloses where the write data from the host or data to be moved during garbage collection can be temporarily stored in the data buffering area 132 (Paragraph 0004), wherein while the garbage collection is performed, the controlling circuit 510 can still receive the command from the host 12. As shown in FIG. 6D, the controlling circuit 510 receives a write command from the host 12. The write command intends to provide the data D7', D8', D9' and D2' to update the data D7, D8, D9 and D2 in the LBAs (e+2), (a+5), (e+1) and (a+3). In addition, the data D7', D8', D9' and D2' are temporarily stored in the first data buffering area 532. Moreover, while the garbage collection is performed, the controlling circuit 510 determines a block range to be subjected to the garbage collection according to the current block programming serial number. In particular, the block range to be subjected to the garbage collection includes the blocks with block programming serial numbers lower than the current block programming serial number. For example, as shown in FIG. 6D, the current block programming serial number is the block programming serial number (x+3) that is recorded in the FTL table 536. According to the current block programming serial number (x+3), the controlling circuit 510 determines the block range to be subjected to the garbage collection to correspond to the claimed limitation].
Janik/Shiraishi/Byun and Li are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi/Byun and Li before him or her, to modify the method of Janik/Shiraishi/Byun to include the volatile buffer of Li because it will enhance memory access.
The motivation for doing so would be [“accurately rebuild the FTL table” (Paragraph 0099 by Lin)].
Therefore, it would have been obvious to combine Janik/Shiraishi/Byun and Li to obtain the invention as specified in the instant claim.
As for claim 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being disclosed by Janik/Shiraishi/Post, as applied to claims 1 and 10, and further in view of Fang et al. (US 5,946,708) (hereinafter ‘Fang’).
As per dependent claim 4, Janik/Shiraishi discloses the method of claim 1.  
Janik/Shiraishi does not appear to explicitly disclose wherein the controller is further configured to: count a number of non-written portions in a third block among the plurality of blocks, the third block being a block in which third data in the volatile memory is to be written, and store, in the volatile memory, while the garbage collection operation is not being carried out, the third data from the host, up to an amount corresponding to the counted number of non-written portions.
However, Fang discloses wherein the controller is further configured to: count a number of non-written portions in a third block among the plurality of blocks, the third block being a block in which third data in the volatile memory is to be written, and store, in the volatile memory, while the garbage collection operation is not being carried out, the third data from the host, up to an amount corresponding to the counted number of non-written portions [(Column 8, lines 22-67; FIGs.1 and 3) wherein For host write transfers, microcontroller 170 reads and interprets the command packet in dual-port FIFO 510. Microcontroller 170 programs total block transfer counter 630 (FIG. 6), first data length register 430 (FIG. 4), second data length register 440, first offset register 410, and second offset register 420 based on the contents of the command packet. Furthermore, microcontroller 170 programs host transfer block pointer 390 (FIG. 3) to point to the first empty block of memory buffer 150 and programs a valid cache block counter 615 with the number of empty blocks in memory buffer 150. Microcontroller 170 then issues a start command to a host transfer state machine 605 to transfer the incoming data from host computer system 190 to memory buffer 150. Microcontroller 170 also controls the transfer of the stored data from memory buffer 150 to storage media 110 to correspond to the claimed limitation].
Janik/Shiraishi and Fang are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi and Fang before him or her, to modify the method of Janik/Shiraishi to include the controller of Fang because it will enhance data processing.
The motivation for doing so would be [“to transfer data to the computer system very rapidly” (Column 1, lines 53-55 by Fang)].
As for claims 13, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 5 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janik/Shiraishi/Post, as applied to claims 1 and 10, in view of Thomas et al. (US PGPUB 2018/0024920) (hereinafter ‘Thomas’).
As per dependent claim 5, Janik/Shiraishi discloses the storage device of claim 1.  
Janik/Shiraishi does not appear to explicitly disclose wherein the controller is further configured to start the garbage collection operation upon determining that the number of free blocks is less than a threshold, each of the free blocks being a block in which no valid data are stored.
However, Thomas discloses wherein the controller is further configured to start the garbage collection operation upon determining that the number of free blocks is less than a threshold, each of the free blocks being a block in which no valid data are stored [(Paragraph 0056; FIG.8) wherein when the NVM system 100 runs out of enough free blocks, where a free block refers to a block without any valid data that is available for use as an open block, a garbage collection process may be initiated by the controller detecting a garbage collection trigger (at 802). The trigger for initiating a garbage collection operation may be a drop in the number of free blocks below a minimum threshold number, or any of a number of other known garbage collection triggers to correspond to the claimed limitation].
Janik/Shiraishi and Thomas are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi and Thomas before him or her, to modify the device of Janik/Shiraishi to include the garbage collection start determination of Thomas because it will enhance data processing.
The motivation for doing so would be [“garbage collection performance may decrease with smaller RAM cache sizes” (Paragraph 0002 by Thomas)].
 Therefore, it would have been obvious to combine Janik/Shiraishi and Thomas to obtain the invention as specified in the instant claim.
As for claims 14, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janik/Shiraishi/Post, as applied to claims 1 and 10, in view of Moon et al. (US PGPUB 2016/0110114) (hereinafter ‘Moon’).
As per dependent claim 6, Janik/Shiraishi discloses the storage device of claim 1.  
Janik/Shiraishi does not appear to explicitly disclose wherein the controller is further configured to map the first block as a free block in which no valid data are stored after all valid data are copied from the first block to the second block.
However, Moon discloses wherein the controller is further configured to map the first block as a free block in which no valid data are stored after all valid data are copied from the first block to the second block [(Paragraphs 0004-0007, 0018, 0022-0026 and 0096-0098; FIG.8) wherein Nonvolatile memory devices may perform an erase operation before a program operation and may not support an overwrite operation. Garbage collection may be performed due to the characteristics of nonvolatile memory devices. The garbage collection may be an operation for generating a free block through the following operations: selecting a victim block, copying valid pages of the victim block into a free block, erasing the victim block, and assigning the erased block to a free block such that data that is stored at the memory block BLK3 selected as a victim block may be copied into a free block BLKj. At this time, data stored at the victim block BLK3 may be physically erased to correspond to the claimed limitation].
Janik/Shiraishi and Moon are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi and Moon before him or her, to modify the device of Janik/Shiraishi to include the block mapping of Moon because it will enhance data processing.
The motivation for doing so would be [“execute a garbage collection operation, thereby improving the reliability of the data storage device” (Paragraph 0006 by Moon)].
 Therefore, it would have been obvious to combine Janik/Shiraishi and Moon to obtain the invention as specified in the instant claim.
As for claims 15, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janik/Shiraishi/Post, as applied to claims 1 and 10, in view of Moon et al. (US PGPUB 2016/0110114) (hereinafter ‘Moon’).
As per dependent claim 8, Janik/Shiraishi discloses the storage device of claim 1.  
Janik/Shiraishi does not appear to explicitly disclose wherein the controller is further configured to: associate one or more blocks of the nonvolatile memory and a first region of the volatile memory, with a first namespace such that data associated with the first namespace are selectively stored therein, and associate other one or more blocks of the nonvolatile memory and a second region of the volatile memory, with a second namespace such that data associated with the second namespace are selectively stored therein, wherein the garbage collection operation, the determining of the first amount, and the storing of the first data received from the host are carried out independently with respect to each of the first and second namespaces.
However, Sela discloses wherein the controller is further configured to: associate one or more blocks of the nonvolatile memory and a first region of the volatile memory, with a first namespace such that data associated with the first namespace are selectively stored therein [(Paragraphs 0034-0036; FIG.4) wherein data aggregation that occurs when pages are combined into the same block may also be referred to as defragmentation. FIG. 6 illustrates the identification of related data for the aggregation. In particular, the exemplary techniques illustrated in FIG. 6 may be used to identify that LBA 10, LBA 11, and LBA 45 are all related pages in FIG. 5. When logically linked sectors are aggregated, the host can read ahead the other sectors/data from a particular block. This results in improved access speed by having the most relevant files in RAM and reducing the number or requests to the flash memory. As in block 604, data that relates to the same file is logically linked, so any data that is from the same file may be aggregated during data collection. If data relates to the same file then there is a logical link between the data. In one embodiment, as files are being written, they may be marked or tagged such that the data for a particular file can be identified as belonging to the same file. For example, a context identifier (ID or contextID) may be used for telling the flash controller that the data which has been written is part of the same file. When the host writes a file, it may give the memory device a command to open a context or a session that is associated with a contextID. Any write commands related to that file are marked with that contextID. The memory device can identify the contextID and recognize that it represents a particular file. When the host finishes writing the file, it may close the context and that contextID is free for future contexts or sessions to correspond to the claimed limitation], and associate other one or more blocks of the nonvolatile memory and a second region of the volatile memory, with a second namespace such that data associated with the second namespace are selectively stored therein, wherein the garbage collection operation, the determining of the first amount, and the storing of the first data received from the host are carried out independently with respect to each of the first and second namespaces [(Paragraphs 0031-0036 and 0042; FIG.8) wherein when a second write is received {with an associated stream ID, as described in ¶ [0034] – [0036]}, a first physical block 406 is erased and is associated with the stream ID of the second write {LBA 55}. Data of the second write and other data associated with the second stream ID are written to the newly erased block. Fig. 7 and ¶ [0042] describe receiving a write instruction and performing garbage collection to create an empty/erased block by first transferring valid data stored in a first physical block to a second physical block and then erasing the first physical block) to correspond to the claimed limitation].
Janik/Shiraishi and Sela are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Janik/Shiraishi and Sela before him or her, to modify the device of Janik/Shiraishi to include the context ID of Sela because it will enhance data processing.
The motivation for doing so would be [“improved access speed by having the most relevant files in RAM and reducing the number or requests to the flash memory” (Paragraph 0035 by Sela)].
 Therefore, it would have been obvious to combine Janik/Shiraishi and Sela to obtain the invention as specified in the instant claim.
As for claims 17, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-6, 8 and 10-15, 17, 19 and 20 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
Per the instant office action, claims 9 and 18 are objected to as being dependent upon a rejected base claim, with regards to prior art, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9 and 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The reasons for allowance of claims 9 and 18 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “associate one or more blocks of the nonvolatile memory with a first namespace such that data associated with the first namespace are selectively stored therein, and associate other one or more blocks of the nonvolatile memory with a second namespace such that data associated with the second namespace are selectively stored therein, and wherein the garbage collection operation and the determining of the first amount are carried out independently with respect to each of the first and second namespaces, and third data associated with the first namespace and fourth data associated with the second namespace are stored in the volatile memory, up to an amount that is determined based on a sum of the determined first amount for the first namespace and the determined first amount for the second namespace”.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135